Citation Nr: 1625670	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  09-40 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of simple fracture of the right tibia and fibula.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to January 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in St. Paul, Minnesota, now has jurisdiction over this case.     
 
The Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2011.  A copy of the transcript of this hearing has been associated with the claims file.   

This matter was most recently remanded in November 2015 for a supplemental medical opinion.  The Board also previously issued remands in August 2013, May 2014, and March 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay of yet another remand, but review of the most recent VA opinion addressing the etiology of the Veteran's right knee condition reveals it to be inadequate upon which to base an appellate decision.  Accordingly, this appeal must be remanded to ensure compliance with the Board's November 2015 remand directives.  

The Veteran seeks entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of simple fracture of the right tibia and fibula.    

In May 2014, this matter was remanded because the December 2013 VA examiner did not opine as to whether any residuals from the Veteran's service-connected simple fracture of the right tibia and fibula had chronically aggravated the Veteran's patellofemoral syndrome and degenerative joint disease of the right knee.  An addendum opinion was obtained in August 2014.  However, in a March 2015 remand, the Board deemed the August 2014 opinion inadequate, as it appeared to be based at least in part on the absence of medical records after service, rather than the Veteran's competent lay testimony, which had been acknowledged in the December 2013 report of VA examination.  Thus, the March 2015 remand directed the VA clinician to reconcile the December 2013 and August 2014 findings "with the relevant facts or findings from the previous examinations and the Veteran's lay testimony."  

In accordance with the March 2015 remand, an addendum medical opinion was obtained in July 2015.  However, this opinion was also deemed insufficient for adjudication purposes, as it was not supported by an adequate rationale.  Specifically, in a November 2015 remand, the Board found the VA clinician's opinion that there "is no clear evidence" linking any gait disturbance to a right knee condition to be conclusory, as the opinion provided no medical discussion in support of the conclusion, "to include a list of what evidence would or would not suffice to link the two."  

Thus, the Board's November 2015 remand directed the AOJ to obtain an addendum opinion from the July 2015 VA clinician.  In addition to opining as to whether it was at least as likely as not that the Veteran's right knee disability was caused or chronically aggravated by his service-connected residuals of simple fracture of the right tibia and fibula, the Board specifically requested that the VA clinician "expand upon and fully articulate the rationale offered in July 2015 as to what would or would not constitute 'clear evidence' that the Veteran's documented gait disturbance was sufficient to cause or aggravate his chronic right knee condition."  The clinician was directed to provide a complete rationale for any opinion rendered.   

In January 2016, the case was referred to the December 2013 VA examiner, who also provided the July 2015 addendum opinion, for a supplemental opinion.  However, the January 2016 VA opinion is virtually identical to the July 2015 opinion.  In describing the relationship between the Veteran's gait abnormality and his right knee disability, the clinician referred to a lack of "objective evidence" in January 2016, whereas he cited a lack of "clear evidence" in July 2015.  These phrases appear to be used synonymously.  Moreover, the January 2016 reference again fails to provide a medical explanation or discussion for this finding.   

The Board also observes that the January 2016 VA opinion addresses the relationship between the Veteran's gait abnormality and his right ankle, whereas the November 2015 remand asked for an opinion about the relationship between the Veteran's gait and his right knee disability.  

Finally, as highlighted by the Veteran's representative in the May 2016 Informal Hearing Presentation, the January 2016 VA clinician opined that the Veteran's right knee condition is "less likely as not" caused or aggravated by service-connected residuals of simple fracture of the right tibia and fibula.  However, the clinician was asked whether it is "at least as likely as not (50 percent probability or more)" that any relationship exists.  In other words, the January 2016 clinician did not opine as to whether the evidence is in equipoise, as requested.  

When VA undertakes the effort to provide an examination or obtain an opinion in a service connection claim, it must ensure that the examination or opinion is adequate for decision-making purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. § 3.159(c)(4).  A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Any opinion given "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," Stefl, 21 Vet. App. at 124-25, and the "examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

In this case, the Board finds that the January 2016 VA addendum opinion is inadequate for decision-making purposes because it does not include a reasoned medical explanation supporting the conclusion reached.  Moreover, the January 2016 opinion does not comply with the Board's prior remand instructions, as it is nearly identical to the July 2015 VA opinion which the Board had previously found to be inadequate and it does not fully or accurately respond to the Board's requests.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that the Board is obligated by law to ensure the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  As such, this matter must be remanded to obtain a new VA opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the case to a VA clinician qualified to render opinions on musculoskeletal conditions, other than the VA examiner who conducted the December 2013 VA examination and provided the July 2015 and January 2016 VA addendum opinions.  The record and a copy of this remand must be made available to and reviewed by the examiner.
The clinician is requested to opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right knee disability was caused or chronically aggravated by his service-connected residuals of simple fracture of the right tibia and fibula.

All opinions must be stated in terms of "whether it is at least as likely as not" and must be supported by adequate rationale.  A medical opinion is considered adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Any opinion given must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions, and the clinical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).
If the clinician determines that the requested opinion cannot be rendered without additional clinical examination, then a new examination should be scheduled.

2.  After completing the above development, readjudicate the Veteran's claim.  If the benefit sought remains denied, then furnish the Veteran and his representative with a Supplemental Statement of the Case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




